                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

ZACHARY FLESSNER                              : NO. 2:20-CV-00874-JDC-KK (LEAD)
                                                NO. 2:19-CV-01478-JDC-KK (MEMBER)

VERSUS                                        : JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN                      : MAGISTRATE JUDGE KATHLEEN KAY
INSURANCE CO., ET AL


   *               *               *             *               *          *               *


                                              ORDER


        Considering the above and foregoing Motion to Vacate Order Consolidating Actions or

Alternatively Motion to Sever;

        IT IS HEREBY ORDERED that plaintiffs’ Motion to Vacate Order Consolidating Actions or

Alternatively Motion to Sever be granted.

        Lake Charles, Louisiana, this _____ day of ______________, 2020.



                                                      ___________________________________
